Citation Nr: 1434343	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  10-20 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1979 to September 1987. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Waco, Texas VA Regional Office (RO).

In June 2014, the Veteran testified at a Video Conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

The Veteran has indicated in the record that his service-connected tinnitus, hearing loss, and hemorrhoids may have worsened.  As these increased rating issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he is entitled to a TDIU.  During his hearing, he testified that he was last employed in 2006 or 2007 (although his file contains two "work excuses" dated in 2013 and 2014 stating that the Veteran will not be able to work for a certain period of time due to recovery from surgery) and that he had work experience in the fields of truck driving and construction and glass.  He indicated that his service-connected disabilities now prevent him from operating a truck and limit his mobility in general, and that his service-connected hemorrhoids make sitting for extended periods of time painful.  The Veteran also noted that he does not have the computer training required for many sedentary jobs.  As the Veteran has not been afforded an examination that addresses whether his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment, the Board finds that the case must be remanded to conduct that additional development. 

The Board also notes that, although the Veteran has submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), he has not provided information regarding the company or individual by whom he was employed in October 2002, which he indicated was the last month during which he worked full time.  It is also unclear if the Veteran has been employed in 2013 and 2014, which is implied by the "work excuse" slips dated in these years that are associated with the Veteran's claims file.  On remand, therefore, the Veteran should be asked to provide additional information regarding his employment history.

Additionally, the Veteran has indicated that he has been receiving Social Security Administration (SSA) disability benefits since 2004.  As there may be outstanding SSA records that are relevant to the Veteran's claim, such records should be requested on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Finally, as the Veteran has indicated he receives ongoing treatment for his service-connected conditions through VA, any additional, relevant VA treatment records should also be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding, relevant VA treatment records.

2.  Ask the Veteran to indicate whether he was employed in 2013 and 2014 in light of the "work excuse" slips he submitted to VA dated in these years.  Ask the Veteran to provide the name and address of the individual or company by whom he was last employed, and request the necessary authorization from the Veteran to enable VA to contact this employer.  

3.  Request copies of any SSA disability benefit determinations as well as copies of the medical records on which such determinations were based.  If such records cannot be located, a negative response from the SSA should be included in the Veteran's claims file, and he should be notified as to the unavailability of records.

4.  After the above has been completed to the extent possible, schedule the Veteran for a VA examination by an appropriately qualified health care or occupational professional to determine if it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's service-connected disabilities, individually or in the aggregate, preclude obtaining and maintaining a substantially gainful occupation.  In making this determination, the examiner must take into consideration the Veteran's education and work history, but not his age or non-service connected disabilities.  The claims file must be reviewed by the examiner and he or she must provide a rationale for the opinion provided.

5.  When the above development (and any other development deemed necessary) is completed, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate amount of time should be allowed for response.  Thereafter, if appropriate, return the case to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



